                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE

 CRAIG CUNNINGHAM, on behalf of
 himself and others similarly situated,                CIVIL ACTION FILE NO.

        Plaintiff,

 v.                                                    CLASS ACTION COMPLAINT

 VANDERBILT UNIVERSITY,
 VANDERBILT UNIVERSITY MEDICAL                         JURY TRIAL DEMANDED
 CENTER,

        Defendants.



                                     Preliminary Statement

       1.      Plaintiff Craig Cunningham (“Plaintiff” or “Mr. Cunningham”) brings this action

to enforce the consumer-privacy provisions of the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227, et seq., a federal statute enacted in 1991 in response to widespread

public outrage about the proliferation of intrusive, nuisance telemarketing practices. See Mims v.

Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012).

       2.      Mr. Cunningham alleges that Vanderbilt University (“Vanderbilt”) engaged in a

wide-spread calling campaign by making automated calls to his and other class members’

cellular telephones for the purpose of soliciting donations without their prior express consent in

violation of the TCPA.

       3.      Mr. Cunningham further alleges that Vanderbilt University Medical Center

similarly made automated calls to his and other class members’ cellular telephones for the




      Case 3:19-cv-00788 Document 1 Filed 09/06/19 Page 1 of 14 PageID #: 1
 purpose of soliciting their participation in clinical trials without their prior express consent in

 violation of the TCPA.

         4.       Remarkably, Defendants made these calls to Mr. Cunningham even though he has

 previously brought a lawsuit against Vanderbilt the for the same conduct.

         5.       A class action is the best means of obtaining redress for the Defendants’ wide-

 scale illegal calling campaign and is consistent both with the private right of action afforded by

 the TCPA and the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil

 Procedure.

                                                 Parties

         6.       Plaintiff Craig Cunningham is a resident of Texas, who formerly resided in

 Tennessee.

         7.       Defendant Vanderbilt University is a private educational institution in this

 District.

         8.       Defendant Vanderbilt University Medical Center is a private health treatment

 facility in this District.

                                         Jurisdiction & Venue

       9.     The Court has federal question subject matter jurisdiction over these TCPA claims.

Mims v. Arrow Financial Services, LLC, 132 S. Ct. 740 (2012).

       10. The Court has personal jurisdiction over Defendants because they operate in this

District and attempted to solicit the Plaintiff and proposed class members with robocalls that

originated in this District and or decisions to place such robocalls originated in this District.




                                                    2
        Case 3:19-cv-00788 Document 1 Filed 09/06/19 Page 2 of 14 PageID #: 2
        11. Venue is proper under 28 U.S.C. § 1391(b)(1) and (b)(2) because a substantial part of

the events or omissions giving rise to the claims occurred in this District, including the automated

calls that were made to Plaintiff from this District. Furthermore, all Defendants are residents of

this District.

                                        TCPA Background

          12.    In 1991, Congress enacted the TCPA to regulate the explosive growth of the

  telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing . . .

  can be an intrusive invasion of privacy [.]” Telephone Consumer Protection Act of 1991, Pub. L.

  No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

          13.    The TCPA makes it unlawful “to make any call (other than a call made for

  emergency purposes or made with the prior express consent of the called party) using an

  automatic telephone dialing system or an artificial or prerecorded voice … to any telephone

  number assigned to a … cellular telephone service or to a number that is charged per call. See 47

  U.S.C. § 227(b)(1)(A). The TCPA provides a private cause of action to persons who receive

  calls in violation of 47 U.S.C. § 227(b)(1)(A). See 47 U.S.C. § 227(b)(3).

          14.    According to findings by the Federal Communication Commission (“FCC”), the

  agency Congress vested with authority to issue regulations implementing the TCPA, such calls

  are prohibited because, as Congress found, automated or prerecorded telephone calls are a

  greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly

  and inconvenient.

          15.    The FCC also recognized that “wireless customers are charged for incoming calls

  whether they pay in advance or after the minutes are used.” In re Rules and Regulations


                                                   3
        Case 3:19-cv-00788 Document 1 Filed 09/06/19 Page 3 of 14 PageID #: 3
   Implementing the Tel. Consumer Prot. Act of 1991, CG Docket No. 02-278, Report and Order,

   18 F.C.C. Rcd. 14014, 14115 ¶ 165 (2003).

           16.     In 2013, the FCC required prior express written consent for all autodialed or

   prerecorded telemarketing calls (“robocalls”) to wireless numbers and residential lines.

   Specifically, it ordered that:

           [A] consumer’s written consent to receive telemarketing robocalls must be signed
           and be sufficient to show that the consumer: (1) received “clear and conspicuous
           disclosure” of the consequences of providing the requested consent, i.e., that the
           consumer will receive future calls that deliver prerecorded messages by or on behalf
           of a specific seller; and (2) having received this information, agrees unambiguously
           to receive such calls at a telephone number the consumer designates.[] In addition,
           the written agreement must be obtained “without requiring, directly or indirectly,
           that the agreement be executed as a condition of purchasing any good or service.[]”

   In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,

   27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).

The Growing Problem of Automated Telemarketing


           17. “Robocalls and telemarketing calls are currently the number one source of consumer

   complaints at the FCC.” Tom Wheeler, Cutting Off Robocalls (July 22, 2016),

   https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls (statement of FCC

   chairman).

           18. “The FTC receives more complaints about unwanted calls than all other complaints

   combined.” Staff of the Federal Trade Commission’s Bureau of Consumer Protection, In re

   Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, Notice of

   Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016),

   https://www.ftc.gov/system/files/documents/advocacy_documents/commentstaff-ftc-bureau-


                                                    4
         Case 3:19-cv-00788 Document 1 Filed 09/06/19 Page 4 of 14 PageID #: 4
consumer-protection-federal-communications-commission-

rulesregulations/160616robocallscomment.pdf.

       19. In fiscal year 2017, the FTC received 4,501,967 complaints about robocalls,

compared with 3,401,614 in 2016. Federal Trade Commission, FTC Releases FY 2017 National

Do Not Call Registry Data Book and DNC Mini Site (Dec. 18, 2017), https://www.ftc.gov/news-

events/press-releases/2017/12/ftc-releases-fy-2017-nationaldo-not-call-registry-data-book-dnc.

       20. The New York Times reported on the skyrocketing number of robocall complaints

and widespread outrage about illegal telemarketing. Tara Siegel Bernard, Yes, It’s Bad.

Robocalls, and Their Scams, Are Surging, N.Y. Times (May 6, 2018),

https://www.nytimes.com/2018/05/06/your-money/robocalls-riseillegal.html; see also Katherine

Bindley, Why Are There So Many Robocalls? Here’s What You Can Do About Them, Wall St. J.

(July 4, 2018), https://www.wsj.com/articles/why-there-are-so-manyrobocalls-heres-what-you-

can-do-about-them-1530610203.



                                      Factual Allegations

Calls to Mr. Cunningham from Vanderbilt University

       21. Plaintiff Cunningham is a “person” as defined by 47 U.S.C. § 153(39).

       22. Plaintiff has previously brought a lawsuit against both Defendants for making

automated calls to his cellular telephone number without his permission.

       23. Plaintiff’s prior lawsuit against Defendants resolved in 2017.

       24. Despite that resolution, Plaintiff has continued to receive more automated calls from

Defendants.



                                                5
     Case 3:19-cv-00788 Document 1 Filed 09/06/19 Page 5 of 14 PageID #: 5
         25. Mr. Cunningham’s telephone number, (XXX) XXX-7262, is assigned to a cellular

telephone service.

         26. Plaintiff received a call from Vanderbilt University at this number on August 24,

2019.

         27. The call was made with a Caller ID of (615) 875-5356.

         28. This call was made with an ATDS, as that term is defined by the TCPA.

         29. Additionally, for the August call to Plaintiff’s phone number ending in “7262,” there

was approximately 16 seconds of dead air before it sounded like the call connected for a few

seconds of ambient background noise and then the remainder of the call was 45 seconds of dead

air left on a voicemail for Plaintiff’s cell phone.

         30. The pause signifies the algorithm of the predictive dialer operating. The predictive

dialer dials thousands of numbers at once, and only transfers the call to a live agent once a

human being is on the line.

         31. When the call connected with Plaintiff’s voicemail, there was “dead air” on the other

end of the call with no human being there.

         32. When Plaintiff called the number back, the agent who answered identified

him/herself as working for Vanderbilt to solicit donations.

         33. Plaintiff has never given his prior express consent to Vanderbilt University to

contact him on his cell phone.

         34. Mr. Cunningham has no association with Vanderbilt University other than his prior

lawsuit against it for similar unsolicited automated calls.




                                                      6
        Case 3:19-cv-00788 Document 1 Filed 09/06/19 Page 6 of 14 PageID #: 6
Calls to Mr. Cunningham from Vanderbilt University Medical Center

       35. Mr. Cunningham has another telephone number, (XXX) XXX-1977, that is assigned

to a cellular telephone service.

       36. Mr. Cunningham keeps a second cellular telephone for several reasons. A few of

those are:

             a. While driving in his car, Mr. Cunningham uses one phone for navigation and

               allows the other to be idle if he needs to take or make a phone call.

             b. Mr. Cunningham travels outside of the United States several times per year and

               only one of his two cellular telephones has an international calling plan.

             c. Mr. Cunningham will also field calls for his business on his cellular phones.

             d. Mr. Cunningham has also had periodic problems or repairs with one phone and

               having a second phone allows him to continue to make calls, respond to emails,

               text messages, and communicate with friends and family.

       37. Plaintiff received a call from Vanderbilt Medical Center on February 5, 2018.

       38. The Caller ID for that call was (615) 875-0043.

       39. This call was too made with an ATDS, as that term is defined by the TCPA.

       40. Plaintiff knew that it was made with an ATDS because right before the call

connected there was a distinctive pause of approximately 16 seconds of dead air, which is

associated with a predictive dialing system.

       41. Plaintiff has never given his prior express consent to Vanderbilt University Medical

Center to contact him on his cell phone.




                                                 7
     Case 3:19-cv-00788 Document 1 Filed 09/06/19 Page 7 of 14 PageID #: 7
        42. Additionally, Vanderbilt University, which obviously has ties to Vanderbilt

University Medical Center in leadership, name, and business collaborations, has previously

admitted to using an ATDS in a prior lawsuit when placing solicitation calls to consumers.

        43. The pause signifies the algorithm of the predictive dialer operating. The predictive

dialer dials thousands of numbers at once, and only transfers the call to a live agent once a

human being is on the line.

        44. When Plaintiff answered, there was “dead air” on the other end of the call with no

human being there to speak with.

        45. When Plaintiff called the number back, a live person came on the line and stated

that they were calling on behalf of the clinical trials department with Vanderbilt Medical Center.

        46. Plaintiff received another similar call on September 21, 2018.

        47. Annoyed by these nuisance calls, Plaintiff alerted counsel for Vanderbilt from the

prior lawsuit about the calls, yet the calls still continued.

        48. On July 31, 2018 Plaintiff received yet another call from Vanderbilt Medical Center

with 16 seconds of dead air before the call hung up.

        49. The Caller ID for that call was (615) 875-0554.

        50. This call was made with an ATDS, as that term is defined by the TCPA.

        51. Plaintiff knew that it was made with an ATDS because right before the call

connected there was a distinctive lengthy pause of dead air, which is associated with a predictive

dialing system.




                                                    8
      Case 3:19-cv-00788 Document 1 Filed 09/06/19 Page 8 of 14 PageID #: 8
       52. The pause signifies the algorithm of the predictive dialer operating. The predictive

dialer dials thousands of numbers at once, and only transfers the call to a live agent once a

human being is on the line.

       53.     When Plaintiff answered, there was “dead air” on the other end of the call with no

human being there.

       54.     In fact, on this call no human being ever came on the other end of the phone line.

       55.     The dialer used by both Vanderbilt University and Vanderbilt University Medical

Center had the following capabilities:

               a.    The capacity to store telephone numbers in a database and dial them

automatically with no human intervention.

               b.    Loading a list of telephone numbers into the dialing system and pressing a

single command does this.

               c.    On information and belief, the dialing system can also produce numbers

using a sequential number generator and dial them automatically.

               d.    The dialing system can do this by inputting a straightforward computer

command.

               e.    Following that command, the dialing system will sequentially dial numbers.

               f.    First, it would dial a number such as (555) 000-0001, then (555) 000-0002,

and so on.

               g.    This would be done without any human intervention or further effort.




                                                 9
     Case 3:19-cv-00788 Document 1 Filed 09/06/19 Page 9 of 14 PageID #: 9
       56.     Plaintiff believes he has received other calls from Vanderbilt University and from

Vanderbilt University Medical Center and that such information would be in the possession of

the Defendants.

       57.     Plaintiff and the other call recipients were harmed by these calls. They were

temporarily deprived of legitimate use of their phones because the phone line was tied up during

the calls, and their privacy was improperly invaded. Moreover, these calls injured Plaintiff and

the other call recipients because they were frustrating, obnoxious, annoying, were a nuisance and

disturbed the solitude of Plaintiff and the class. The calls further injured Plaintiff and the

proposed class members because took up memory on Plaintiff’s and class members’ cell phones.

                                     Class Action Allegations

       58.     As authorized by Rule 23(b)(2) and/or (b)(3) of the Federal Rules of Civil

Procedure, Plaintiff brings this action on behalf of a class of all other persons or entities similarly

situated throughout the United States.

       59.     The Class of persons Plaintiff proposes to represent is tentatively defined as:

       All persons within the United States to whom: (a) Defendants and/or a third party
       acting on their behalf, made one or more non-emergency telephone calls for which
       Defendants did not have prior express consent; (b) to their cellular telephone
       numbers; (c) using an automatic telephone dialing system or an artificial or
       prerecorded voice; and (d) at any time in the period that begins four years before
       the date of the filing of this Complaint to trial.

       60.     Excluded from the Class are counsel, Defendants, and any entities in which the

Defendants have a controlling interest, the Defendants’ agents and employees, any judge to

whom this action is assigned, and any member of such judge’s staff and immediate family.

       61.     The Class as defined above is identifiable through phone records and phone

number databases in Defendants’ possession.

                                                  10
    Case 3:19-cv-00788 Document 1 Filed 09/06/19 Page 10 of 14 PageID #: 10
        62.      The potential Class’s members number at least in the thousands. Individual

joinder of these persons is impracticable.

        63.      Plaintiff is a member of the Class.

        64.      There are questions of law and fact common to Plaintiff and to the proposed

Class, including but not limited to the following:

                 a.     Whether Defendant violated the TCPA by using automated calls to contact

putative class members’ cellular telephones;

                 b.     Whether Defendants’ agent(s) initiated calls without obtaining the

recipients’ consent for the calls;

                 c.     Whether Plaintiff and the class members are entitled to statutory damages

because of Defendants’ actions.

        65.      Plaintiff’s claims are typical of the claims of class members.

        66.      Plaintiff is an adequate representative of the Class because his interests do not

conflict with the interests of the class, he will fairly and adequately protect the interests of the

class, and he is represented by counsel skilled and experienced in class actions, including TCPA

class actions.

        67.      Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

adjudication of the controversy.

        68.      The likelihood that individual members of the Class will prosecute separate actions

is remote due to the time and expense necessary to prosecute an individual case.




                                                  11
    Case 3:19-cv-00788 Document 1 Filed 09/06/19 Page 11 of 14 PageID #: 11
       69.      Plaintiff is not aware of any litigation concerning this controversy already

commenced by others who meet the criteria for class membership described above.



                                        CAUSES OF ACTION

                                             FIRST COUNT

               STATUTORY VIOLATIONS OF THE TELEPHONE CONSUMER
                      PROTECTION ACT, 47 U.S.C. § 227 ET SEQ.

       65.      Plaintiff repeats and re-alleges each and every factual allegation contained in paragraphs 1-69

       66.      Section 227(b)(1)(A)(iii) of the TCPA sets forth restrictions on the use of

automated telephone equipment, and provides in pertinent part:

       It shall be unlawful for any person within the United States, or any person outside
       the United States if the recipient is within the United States—

       (A)      to make any call (other than a call made for emergency purposes or made
                with the prior express consent of the called party) using any automatic
                telephone dialing system or an artificial or prerecorded voice—

                                                   *****

       (iii)    to any telephone number assigned to a paging service, cellular telephone
                service, specialized mobile radio service, or other radio common carrier
                service, or any service for which the called party is charged for the call,
                unless such call is made solely to collect a debt owed to or guaranteed by
                the United States[.]

       67.      The foregoing acts and omissions of Defendants constitute numerous and multiple

violations of the TCPA, including but not limited to each of the above-cited provisions of 47 U.S.C.

§ 227 et seq.




                                                     12
    Case 3:19-cv-00788 Document 1 Filed 09/06/19 Page 12 of 14 PageID #: 12
        68.    As a result of Defendants’ violations of 47 U.S.C. § 227 et seq., Plaintiff and Class

members are entitled to an award of $500.00 in statutory damages for each and every violation of

the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

        69.    Plaintiff and Class members are also entitled to and do seek injunctive relief

prohibiting Defendant’s violation of the TCPA in the future.

                                         TRIAL BY JURY

        70.    Plaintiff is entitled to, and demands, a trial by jury.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that the Court grant Plaintiff and all Class

members the following relief against Defendants:

        A.     Injunctive relief prohibiting such violations of the TCPA by Defendants in the

future; including enjoining Defendants from continuing to place calls to Plaintiff’s cellular

telephone number, and from continuing to place calls to the cellular telephone numbers of

members of the proposed Class without prior express consent;

        B.     As a result of Defendant’s violations of 47 U.S.C. § 227(b)(1), Plaintiff seeks for

himself and each Class member $500.00 in statutory damages for each and every violation of the

TCPA;

        C.     An award of attorneys’ fees and costs to counsel for Plaintiff and the Class pursuant

to Rule 23 of the Federal Rules of Civil Procedure;

        D.     An order certifying this action to be a proper class action pursuant to Federal Rule

of Civil Procedure 23, establishing an appropriate Class and any Subclass(es) the Court deems

appropriate, finding that Plaintiff is a proper representative of the Class and any Subclass(es), and


                                                  13
    Case 3:19-cv-00788 Document 1 Filed 09/06/19 Page 13 of 14 PageID #: 13
appointing the lawyers and law firms representing Plaintiff as counsel for the Class and any

Subclass(es);

       E.       Such other relief as the Court deems just and proper.


Dated: September 6, 2019                             Respectfully Submitted for Plaintiff,

                                                     GREG COLEMAN LAW PC

                                                     /s/ Gregory F. Coleman

                                                     Gregory F. Coleman (TN BRP #14092)
                                                     Lisa A. White (TN BPR #026658)
                                                     GREG COLEMAN LAW PC
                                                     800 S. Gay Street, Suite 1100
                                                     Knoxville, TN 37929
                                                     Telephone: (865) 247-0080
                                                     Facsimile: (865) 522-0049
                                                     greg@gregcolemanlaw.com
                                                     lisa@gregcolemanlaw.com

                                                     Gary M. Klinger (pro hac vice forthcoming)
                                                     Kozonis & Klinger, Ltd.
                                                     4849 N. Milwaukee Avenue, Suite 300
                                                     Chicago, Illinois 60630
                                                     Tel: (312) 283-3814
                                                     Email: gklinger@kozonislaw.com

                                                     Anthony I. Paronich (pro hac vice
                                                     forthcoming)
                                                     Paronich Law, P.C.
                                                     350 Lincoln Street, Suite 2400
                                                     Hingham, MA 02043
                                                     (508) 221-1510
                                                     anthony@paronichlaw.com




                                                14
    Case 3:19-cv-00788 Document 1 Filed 09/06/19 Page 14 of 14 PageID #: 14
